DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 11-12, 14-17, and 21-22 are amended.
Claims 1-10 and 18-20 are canceled.
Claim 23 is new.
Claims 11-17 and 21-23 are pending.

Response to Remarks
Amendments to the Specification
Applicant’s amendments to ¶¶ 154, 161, 164, 176, and 182 are acknowledged and have been entered.

35 U.S.C. § 112
Applicant’s amendments to the claims have overcome this ground of rejection.  Accordingly, this ground of rejection is withdrawn.




35 U.S.C. § 103
Applicant’s arguments with respect to claim(s) 11-17 and 21-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,300,678 to Stack et al. in view of WO 2017/027648 to Mateev et al. and U.S. Patent No. 6,601,172 to Epstein.
Per Claim 11: Stack discloses:
A digital asset ecosystem, comprising: (see Stack at Abstract: The present disclosure provides systems and methods for authenticating photographic data.)
an electronic processing device (e.g., client device 12) configured to (i) capture an unprocessed form of a digital asset (e.g., image) at a first time of asset capture; (see 
an electronic registry (e.g., authentication server 14) configured to (i) receive the first transaction from the electronic processing device substantially at the first time of asset capture, and (ii) register the first transaction on an immutable distributed digital ledger (e.g., blockchain) as a first transaction block including; (see Stack at 8:52-63: In block 205, the authentication server 14 receives a photographic image file (i.e., image and metadata) from the image authentication application. For example, as discussed above, the authentication server may receive time information (e.g., time/date when application was opened, time/date when photograph was taken, and/or time/date application received request to transmit photograph to authentication server), and/or geographic information (e.g., coordinates when application was opened, coordinates when photograph was taken, and/or coordinates when application received request to transmit photograph to authentication server).  See also Stack at 10:1-12: The authentication server also creates a resource location identifier associated with the authenticated image and/or the watermarked image so that third party viewers can visit the URL and confirm that the image has been authenticated. The resource location identified may be a web address or a shortened web address to direct a third party viewer to a webpage where they can view the authenticated image and/or the watermarked image. A copy of the authenticated image and/or the watermarked image can be uploaded to the web address so that third party viewers can view the authenticated image and/or compare an image they have received with the authenticated image at the web address.  See also 
     an electronic media viewer (e.g., third party viewer) configured to (i) verify, with the electronic registry over the electronic network, the registered digital content as verified digital content, and (ii) enable viewing of the verified digital content. (see Stack at 10:19-37: The third party viewer may receive an allegedly authenticated photograph from a user of the photographic data authentication system (block 305). The photograph may include a watermark that indicates that the photograph has been authenticated. However, it is possible that the user has falsely applied the watermark to an unauthenticated and/or edited image. To confirm that the image has, in fact, been authenticated and has not been edited in any way, the third party viewer may visit the web address associated with the watermarked image (block 310). The web address may appear on the watermarked image itself (for example, may be part of the watermark), or may be provided by the sender of the image, or may be embedded in the image such that clicking on the watermarked image will lead the user directly to the web address. In certain embodiments, the web address may be the full address, or a representation of the address (e.g., a QR code, or a tinyURL, or a bitly address). By visiting the web address, the third party viewer can verify that the allegedly authenticated photograph has, in fact, been authenticated.)
However, Stack fails to disclose, but Mateev, an analogous art of blockchain-based provenance tracking, discloses:
an electronic registry configured to (iii) append a second transaction block on the immutable distributed ledger after the first transaction block in time order; (see Mateev at pp. 9-10: The blockchain or ledger "grows" as "completed" blocks, which correspond to new transactions (e.g., changes of custody), are added to the blockchain. The 
wherein the electronic registry is further configured to, upon distribution of the combined signed asset and first cryptographic hash by the electronic network, append a third transaction block to the immutable distributed ledger after the first transaction block in time order. (see Mateev at p. 12: As shown in Fig. 2, each time an asset or product is transferred or changes custody, the transfer is recorded 300 by the new custodian. The new custodian confirms receipt by logging in with its assigned private key and acknowledging receipt of the asset, including any serial numbers associated with the asset.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stack to track who has the media as disclosed in Mateev.  One of ordinary skill in the art would have been motivated to do so to reduce illegally obtained, i.e., pirated, media from being widely disseminated.
However, the combination of Stack and Mateev fails to disclose, but Epstein, an analogous art of signing digital content, discloses:
(ii) compute a first cryptographic hash for an unprocessed form of the digital asset and for first metadata related to the unprocessed form at the first time of asset capture; (see Epstein at 4:28-40: In step 164, the server hashes the image, and in step 165, the server combines a scanner ID or author ID and the image hash. One way of combining would be to append the ID to the hash, another way of combining would be to append the ID to the image and hash both together. Alternately, the imager or author could have specific private/public password pairs that could be used to prove the origination of the 
(iii) digitally sign the unprocessed form of the digital asset with the first cryptographic hash to generate a signed asset, (see Epstein at 4:37-38: In step 166, the server encrypts the combination using the server's private key to form an image signature.)
(iv) submit, at the first time of asset capture, a first transaction to establish provenance of the captured digital asset based on the first cryptographic hash, (see Epstein at 4:38-40: In step 167, the server stores the imager ID (or author ID), the image hash and server's image signature relationally.)
(v) compute a second cryptographic hash for first metadata captured with the digital asset at the first time of asset capture, (see Epstein at 4:66-5:7: In step 196, the server hashes condensation, and in step 198, the server combines the condensation hash and the notary's image signature, for example, by appending them together or more preferably by appending the image signature to the image and hashing them together in step 196. In step 199, the server encrypts the combination to form the server's condensation signature, and in step 200, the server stores the hash and server's condensation signature with relation to condensation.)
(vi) rehash the signed asset with the second cryptographic hash to generate a stored asset, and (see Epstein at 4:66-5:7: In step 196, the server hashes condensation, and in step 198, the server combines the condensation hash and the notary's image signature, for example, by appending them together or more preferably by appending the image 
(vii) submit a second transaction including the second cryptographic hash; (see Epstein at 4:66-5:7: In step 196, the server hashes condensation, and in step 198, the server combines the condensation hash and the notary's image signature, for example, by appending them together or more preferably by appending the image signature to the image and hashing them together in step 196. In step 199, the server encrypts the combination to form the server's condensation signature, and in step 200, the server stores the hash and server's condensation signature with relation to condensation.)     
an electronic network configured to receive a combination of the signed asset and the first cryptographic hash, from the electronic processing device and distribute the combined signed asset and first cryptographic hash to the electronic media viewer as registered digital content (see Epstein at 6:39-42: FIG. 4 illustrates a network 300 of the invention in which a multitude of computer nodes are connected together by a communications network of cables and communications equipment 301.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stack to sign the media as disclosed in Epstein.  One of ordinary 

Per Claim 12: The combination of Stack, Mateev, and Epstein discloses the subject matter of claim 11, from which claim 12 depends.  Stack further discloses:
wherein the electronic network includes the Internet. (see Stack at 5:60-63: The client device 12 is connected to the authentication server 14 over the network 16. In certain embodiments, the network 16 may be a wide area network, such as the Internet.)

Per Claim 13: The combination of Stack, Mateev, and Epstein discloses the subject matter of claim 11, from which claim 13 depends.  Stack further discloses:
wherein the electronic media viewer is one of a client application, a browser, an audio display device, a visual display device, and an audiovisual display device. (see Stack at 10:25-37: To confirm that the image has, in fact, been authenticated and has not been edited in any way, the third party viewer may visit the web address associated with the watermarked image (block 310). The web address may appear on the watermarked image itself (for example, may be part of the watermark), or may be provided by the sender of the image, or may be embedded in the image such that clicking on the watermarked image will lead the user directly to the web address. In certain embodiments, the web address may be the full address, or a representation of the address (e.g., a QR code, or a 

Per Claim 14: The combination of Stack, Mateev, and Epstein discloses the subject matter of claim 11, from which claim 14 depends.  Stack further discloses:
wherein the electronic registry comprises a server including a secure database within the immutable distributed digital ledger. (see Stack at 2:51-53: In certain embodiments, a block chain server system may be implemented such that multiple authentication servers store and maintain authenticated image information.)

Per Claim 15: The combination of Stack, Mateev, and Epstein discloses the subject matter of claim 14, from which claim 15 depends.  Stack further discloses:
wherein the immutable distributed digital ledger includes at least one blockchain (see Stack at 2:51-53: In certain embodiments, a block chain server system may be implemented such that multiple authentication servers store and maintain authenticated image information.)

Per Claim 16: The combination of Stack, Mateev, and Epstein discloses the subject matter of claim 14, from which claim 16 depends.  However, Stack fails to disclose, but Mateev discloses:
wherein the electronic registry is further configured to provide a certification for the signed asset based on the first cryptographic hash registered in the first transaction block. (see Mateev at p. 14: Fig. 4 shows in further detail an exemplary system process flow for the registration of assets to be tracked by the system, as initially shown in 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stack so that a registrant of a piece of content receives documentation that the content has been registered as disclosed in Mateev.  One of ordinary skill in the art would have been motivated to do so to have a record of registering the content.

Per Claim 17: The combination of Stack, Mateev, and Epstein discloses the subject matter of claim 14, from which claim 17 depends.  However, Stack fails to disclose, but Mateev discloses:
wherein the electronic registry is further configured to receive a transaction report from the electronic network for one Amendment and Response to January 6, 2021 non-final Office Actionin U.S. Appl. Ser. No. 15/476,098Page 6 of 11PATENT60958NPor more of a plurality of distributions of the combined signed asset and first cryptographic hash. (see Mateev at p. 18: For each update to the chain-of-custody log, or upon acceptance of a shipping manifest by a new custodian, a Manifest Acceptance ("MA") report 410 is created.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stack to receive a report when content is shared as disclosed in .

Claims 21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stack, Mateev, and Epstein as applied to claim 11 above, and further in view of U.S. Patent Pub. No. 2015/0161153 to Gheith et al.
Per Claim 21: The combination of Stack, Mateev, and Epstein discloses the subject matter of claim 11, from which claim 21 depends.  However, the combination of Stack, Mateev, and Epstein fails to disclose, but Gheith, an analogous art of digital signatures, discloses:
wherein the electronic processing device is further configured to rehash the stored asset with a third cryptographic hash computed for second metadata different from the first metadata. (see Gheith at 24: however, a more complex algorithm could also be applied, such as applying a second hash function to the signature.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Epstein with Gheith.  One of ordinary skill in the art would have been motivated to hash the signed asset again in order to differentiate the content when stored in the electronic registry to facilitate content lookup/delivery.

Per Claim 23: The combination of Stack, Mateev, Epstein, and Gheith discloses th subject matter of claim 21, from which claim 23 depends.  However, Stack fails to disclose, but Mateev discloses:
wherein the electronic processing device is further configured to submit a third transaction to the electronic registry for appending onto the immutable distributed digital ledger as a fourth transaction block. (see Mateev at p. 18: Once the new custodian accepts the shipping manifest, the transfer of custody is updated and time / date stamped 350 on the chain-of-custody log for each asset or individual serialized asset identified on the shipping manifest.)
It would have been obvious to one of ordinary to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stack so that it tracks each transfer of the content as disclosed in Mateev.  One of ordinary skill in the art would have been motivated to do so to ensure that the content is authentic, e.g., not pirated.
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stack, Mateev, and Epstein as applied to claim 11 above, and further in view of U.S. Patent Pub. No. 2008/0046755 to Hayes.
Per Claim 22: The combination of Stack, Mateev, and Epstein discloses the subject matter of claim 11, from which claim 22 depends.  However, the combination of Stack, Mateev, and Epstein fails to disclose, but Hayes, an analogous art of digital signatures, discloses:
wherein the electronic processing device is further configured to (i) process the signed asset by encryption to generate an encrypted asset, (see Hayes at ¶ 25: The security code segment may be configured to determine a digital signature (e.g., use a key to encrypt a block of data and perform a cryptographic hash on the encrypted block of data), generate a digital certificate, and/or verify a digital certificate.)
(ii) compute a third cryptographic hash for the encrypted asset. (see Hayes at ¶ 25: The security code segment may be configured to determine a digital signature (e.g., 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Stack and Epstein as disclosed in Hayes.  The combination of Stack and Epstein discloses generating a signed asset.  Hayes discloses encrypting a block of data, i.e., the signed asset disclosed in the combination of Stack and Epstein, and hashing the encrypted data.  Applying the encrypting and hashing operations disclosed in Hayes to the signed content in the combination of Stack and Epstein would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more security of the digital content.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Pub. No. 2006/0036864 discloses a digital camera having a public key encryption system to establish the authenticity of digital images created by the camera, wherein the private key/public key pair is produced within the digital camera using an algorithm which ensures that it is unique, rather than being produced on a separate computer and uploaded to the camera. The private key is stored in a memory within the digital camera, so that it cannot be discovered.
U.S. Patent Pub. No. 2010/0088522 discloses a method and apparatus for maintaining a tamper proof device log are described. In one embodiment, the method comprises maintaining an embedded log in the device, the embedded log being a chain of log entries. In one embodiment, the method may also comprise publishing at least one log entry to a location external to the device.
U.S. Patent Pub. No. 2017/0005804 discloses an electronic resource tracking and storage computer system is provided that communicates with a distributed blockchain computing system that includes multiple computing nodes. The system includes a storage system, a transceiver, and a processing system. The storage system includes an resource repository and transaction repository that stores submitted blockchain transactions. A new resource issuance request is received, and a new resource is added to the resource repository in response. A new blockchain transaction is generated and published to the blockchain. In correspondence with publishing to the blockchain, the transaction storage is updated with information that makes up the blockchain transaction and some information that was not included as part of the blockchain transaction. The transaction storage is updated when the blockchain is determined to have validated the previously submitted blockchain transaction.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILESH B KHATRI whose telephone number is (571)270-7083.  The examiner can normally be reached on 8:30 AM - 5:30 PM Monday-Friday, alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/STEVEN S KIM/Primary Examiner, Art Unit 3685